—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated June 5, 1995 (People v Montgomery, 216 AD2d 332), affirming a judgment and amended judgment of the Supreme Court, Kings County, both rendered April 20, 1993, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Balletta, J. P., Miller, Santucci and Altman, JJ., concur.